I concur. The driver making the left hand turn in most every case has control of the situation. He knows when he is going to turn. The opposing approaching drivers must discover it. Even where an approaching driver is coming too rapidly, the left hand turn drivers must take that into consideration. All the more reason that he should not take a chance. After all, the approaching driver is in his own lane. His excess speed may have constituted negligent driving but that negligence did not contribute to the accident. Of course, if the approaching driver speeded up when he saw the other athwart his path or, having ample time to appreciate the situation if the other man did not observe it, or, observing it, failed to use the ample opportunity to avoid the accident, other principles would apply. *Page 54